IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


JOSEPH AND APRIL PARR, HUSBAND         : No. 46 EAL 2015
AND WIFE, INDIVIDUALLY AND AS          :
PARENTS AND NATURAL GUARDIANS          : Petition for Allowance of Appeal from the
OF SAMANTHA PARR,                      : Order of the Superior Court
                                       :
                  Petitioners          :
                                       :
           v.                          :
                                       :
FORD MOTOR COMPANY,                    :
MCCAFFERTY FORD SALES, INC.,           :
D/B/A MCCAFFERTY AUTO GROUP,           :
MCCAFFERTY FORD OF                     :
MECHANICSBURG, INC., AND               :
MCCAFFERTY FORD COMPANY,               :
                                       :
                  Respondents          :
                                       :
                                       :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.